Citation Nr: 9920787	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-27 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound to the left calf. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to 
August 1969.

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, that granted service connection for 
residuals of a shell fragment wound of the left calf and 
assigned a zero percent disability rating.  A timely 
administrative appeal was perfected with respect to this 
issue.  


FINDINGS OF FACT

1.  By an Order, dated December 30, 1998, the Court vacated, 
in part, the Board's June 29, 1998 decision, which denied an 
increased (compensable) rating for the residuals of a shell 
fragment wound of the left calf, and remanded the matter 
pursuant to 38 U.S.C.A. § 7252(a) (West 1991).

2.  On April 30, 1999, prior to the promulgation of a 
decision in the appeal, the appellant withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

By a June 1998 decision, the Board determined that a 
compensable rating for residuals of a shell fragment wound of 
the left calf was not warranted by the evidence.  The 
appellant appealed to the Court.  While this case was pending 
before the Court, the Office of General Counsel for the VA, 
on behalf of the Secretary, and the appellant, by and through 
his attorney, filed a joint motion for remand and for stay of 
proceedings.  In an Order dated December 30, 1998, the Court 
granted the parties' motion and vacated the June 1998 
decision by the Board.  The claim was remanded to the Board 
for compliance with the directives stipulated in the joint 
motion.  Copies of the Court's Order and the joint motion for 
remand are associated with the claims folder.

Thereafter, in an undated statement received by the Board on 
April 30, 1999, the appellant stated that he was satisfied 
with the rating and wished to have his appeal closed.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  Pursuant to the appellant's statement 
that was received by the Board in April 1999, the Board finds 
that the appellant has withdrawn this appeal and, hence, 
there remains no allegation of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.



ORDER

The appeal is dismissed.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


